Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Theodore Richard Wren, Appellant                      Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 24703).
No. 06-13-00165-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Theodore Richard Wren, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 27, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk